Woods, J.
Motion for an attachment against James W. Davis, sheriff of Clark county, for disobedience to a writ of supersedeas issued in case No. 10,096, Mackison v. Clegg, appealed from the Clark Circuit Court. The motion shows that Davis,-as sheriff, had in his possession a fee bill against the plaintiff in the action — the appellant here — and that, after being served with notice of the supersedeas, Davis, in wilful disobedience thereof, proceeded to levy upon the property of *136Kearns Collings, the surety for costs in the cause, and has. advertised the property for sale.
A writ of supersedeas, issued by this court against proceedings upon the judgment appealed from, does not affect the-right of officers or witnesses to enforce, by fee bills, the payment of the fees due them, against the party at whose instance the service was rendered. Judgment for the recovery of costs is rendered in favor of the prevailing party, upon the theory that he has paid or is personally liable for the payment of the costs by him made, and for the purpose of enforcing this liability, which can in no manner be affected by the result of an appeal from the judgment in the case, the law has provided that fee bills “ may issue for the collection of costs in the-proper cases against parties to the action, relators, persons for whose use an action is brought, and sureties on undertakings, for the payment of costs.” R. S. 1881, section 599. And that “All clerks shall, in a book to be kept for that purpose, enter all fees as the services are rendered; and the clerk of the Supreme Court, or of any inferior court of record, shall have power, while he is in office, to issue fee bills from the books aforesaid and the records and papers on file in his office, for services rendered by himself, or for services rendered by any other person in said court, at any time after such services are: rendered.” R. S. 1881, section 6017.
Motion overruled.